Citation Nr: 1608441	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-33 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to status of surviving spouse for the purpose of establishing entitlement to VA death benefits.



REPRESENTATION

Appellant represented by:	Dan Curry, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968 under honorable conditions.  He subsequently served from March 1981 to October 1982 and was discharged under other than honorable conditions.  The Veteran died in August 2008; the present Appellant seeks entitlement to status as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center that denied the Appellant's claim for death pension benefits.  

The Board issued a decision in February 2015 that denied the claim. The Appellant thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further review.

In August 2015 the Appellant's representative submitted additional evidence to the Board in the form of an affidavit by the Appellant, along with a waiver of RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in November 1980 but were separated from 1983 until the Veteran's death in 2008; neither the Veteran nor the Appellant remarried after the separation.

2.  The Appellant's separation from the Veteran is shown to have been due to the misconduct of the Veteran, with no contributing fault on her part.


CONCLUSION OF LAW

The requirements are met for the Appellant to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's action represents a complete grant of the benefit claimed on appeal.  Accordingly, a discussion of VA's duties to notify and assist is not required.

Applicable Legal Principles

Death pension, dependency and indemnity compensation (DIC), and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2014).

The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse. Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken. 38 C.F.R. § 3.53(b).

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) the Federal Circuit addressed the concept of mutual consent to separate. The Court held, "in other words, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'" Id. at 1356 (quoting 38 C.F.R. § 3.53(b). The Court further held, "in sum, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse." Id. at 1357.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

A copy of the Appellant's marriage certificate reflects that she and the Veteran married in November 1980.  The Veteran's death certificate reflects that he died in August 2008; the Appellant is listed thereon as his surviving spouse.  

The Veteran and the Appellant reportedly separated in 1983.  Treatment records from that year include a VA Form 10-1000 (Report of Hospital Summary) in March 1983 stating the Veteran had presented for alcohol treatment because he "needs to give up drinking to keep my marriage."  The Veteran terminated treatment after four days and departed against medical advice because he wanted a drink. 

Continued VA treatment records dated in the 1990s document the Veteran's struggles with drug and alcohol abuse and homelessness.  A VA psychiatric examiner in November 1997 detailed a string of inpatient treatments for substance abuse that were terminated because the Veteran consistently left against medical advice; the examiner noted a 35 year history of alcohol dependence without remission and only brief periods of abstinence during inpatient treatment.  

A VA treatment note in July 1998 states the Veteran admitted he was still drinking "all I can get" and snorting cocaine; the Veteran was "not at all" interested in stopping drinking and drugs even though he knew it would shorten his life considerably.  In November 1998 the Veteran agreed with a VA psychiatrist that he was "drinking himself to death" but showed no interest in trying to stop drinking.

In June 1999 the Veteran asserted to a VA clinician that he "would rather die drinking than live without drinking."  During a VA psychosocial assessment in December 1999 the Veteran reported being separated from his wife for the past 17-18 years; the Veteran did not know where she was currently living and there had been no contact.

The Veteran's VA outpatient treatment records include a May 2000 psychosocial assessment in which the Veteran reported he had been separated from his wife for 17 years; also in May 2000 he informed a VA mental health professional that he had no intention of quitting the use of alcohol and illegal drugs, which included crack cocaine.  During a VA inpatient psychiatric consult in July 2000 the Veteran admitted using "any drug he can get his hands on" except crack [cocaine] or heroin.  In August 2000 a VA psychiatrist noted the Veteran appeared to be "nonchalant" about the fact that he relapsed into alcohol use as soon as he was discharged from the hospital and appeared to enjoy that the hospital staff would be forced to admit him whenever he became drunk.  In a November 2000 VA psychosocial assessment the Veteran reported he was currently separated and satisfied with that arrangement.

A February 2001 VA psychology treatment note states the Veteran reported he was maintaining sobriety regarding alcohol but admitted using marijuana on a daily basis; he did not see this as a problem and declined substance abuse treatment.  Also in February 2001 the Veteran admitted occasional use of cocaine.  A June 2001 VA psychology treatment report notes the Veteran was currently involved in a romantic relationship with a woman, though he anticipated that she would move away soon.  He also reported having resumed positive contact with his wife, from whom he had been separated for many years.

In August 2001 the Veteran presented to the VA emergency room (ER) in Kansas City requesting medication for abdominal pain; the treatment record indicates he was accompanied by his "wife."  However, subsequent inpatient treatment notes state, "no steady partner but pt. dates."  

Also in August 2001 the Veteran submitted a VA Form 21-0515-a (Improved Pension Eligibility Verification Report) in which he reported being currently married but not living with his spouse.  He also reported he was contributing nothing to his spouse's support.
 
The Veteran was granted a VA nonservice-connected pension in November 2002.  A concurrent Report of Contact reflects the Veteran reported to VA that he and the Appellant were in the process of getting a divorce and had not lived together for years.

The Veteran was admitted for VA inpatient treatment in July 2003.  The Appellant was listed as the Veteran's next of kin, although the nature of her relationship to the Veteran, as well as the Appellant's city and street, were recorded as "unknown."

A September 2006 VA treatment note states the Veteran reported having been separated since 1985 and that he had recently moved to Albuquerque from Missouri and had moved in with a woman he had met there.  There is no indication that the Veteran legally married this woman, and in fact the Veteran's death certificate lists the Appellant as the Veteran's surviving spouse.

In a written Statement in Support of Claim received in March 2010 the Appellant reported that the Veteran was "messed up" from his Vietnam experiences and that he left her in 1983. She had lived at the same address in Missouri for the past 19 years in which she had previously lived with the Veteran.  She noted that she had virtually no contact with the Veteran after he left and she did not know where he went.  Neither party filed for divorce, nor she did not remarry.  The Veteran did not provide any support to her after she left, and she did not even know where he was living at the time of his death.  

The Appellant submitted an affidavit to the Board in August 2015 in which she attested that the Veteran left her in 1983; at that point the Veteran had become an alcoholic and she was afraid of him.  The Appellant attested she did nothing to cause the Veteran to leave, other than insisting he stop drinking and stop being violent, and after their separation she told the Veteran that she would welcome him back if would change his behavior.  After their separation she would occasionally see the Veteran, at which time he told her that doctors had warned him that continued alcohol use would kill him; however, he never stopped.  The Appellant did not divorce the Veteran because she continued to love him and to hope that he would change.

Several facts of this matter are not in dispute.  It is not in dispute that the Veteran and Appellant were not legally divorced at the time of his death.  Further, the Appellant does not dispute the fact that she and the Veteran were separated at the time of his death and had been for more than 20 years.  The dispositive question in this case is whether the separation was due to the misconduct of, or procured by, the Veteran without the Appellant being at fault.

The Board has carefully reviewed the extensive treatment records on file detailing the Veteran's treatment to psychiatric and substance abuse issues.  Nothing therein suggests that the Veteran's separation from the Appellant was due to any fault on her part; rather, the Veteran's treatment record supports the Appellant's assertion that the Veteran abandoned her and subsequently continued to live apart from her due to his preference to continue a life of alcohol and polysubstance abuse.  The Board also notes that at no time did the Veteran ever represent to a medical provider that the separation was due to any fault on the part of the Appellant.  Further, the Veteran evidently considered himself to still be married to the Appellant after their separation, as shown by his consistent self-characterization as "separated" as well as by his report to medical providers in 2003 that the Appellant was his next of kin and by the citation in the Veteran's death certificate showing the Appellant to be the Veteran's surviving spouse.  

At its most benign, the situation was a separation by mutual consent, in which      the Appellant manifestly did not intend to desert the Veteran; thus, continuous cohabitation is unbroken per 38 C.F.R. § 3.53(b).  Arguably, the situation is one     in which the separation was due to the Veteran's misconduct in the form of his documented substance abuse, in which the Appellant was not materially at fault.  Thus, continuous cohabitation is unbroken per 38 C.F.R. § 3.53(a).  In either case, the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits and the claim is accordingly granted. 

Reasonable doubt in this matter has been resolved in favor of the Appellant.
  




ORDER

The Appellant is recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


